DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inter-column connecting part in claims 1-4 & load-side unit in claim 7, corresponding to 57; Fig. 5-6 & 13; Fig. 1, respectively.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO2015045452) in view of Hagashiiue (WO2015063857), via the English language equivalent US20160245596. 
Regarding claim 1, Matsumoto teaches a heat source-side unit (730; Fig. 27/29) comprising: a heat exchanger (730A; Fig. 27/29) including a plurality of heat exchanging units (left row of tube & fins 730C & 730D and right row of tubes and fins 730C & 730D; Fig. 29); and a temperature sensor (881; Fig. 29 & ¶[0090]) configured to measure a temperature of a two-phase gas/liquid refrigerant flowing through the heat exchanger (730 is capable of operating in such a manner, also this is explicitly disclosed, ¶[0021] & [0075]), wherein the heat exchanger includes a first header (732; Fig. 29) connected to a first heat exchanging unit (left row of tube & fins 730C & 730D; Fig. 29) serving as at least one of the plurality of heat exchanging units, a second header (731; Fig. 29) connected to a second 
Matsumoto does not teach the heat exchanger including a plurality of branching units arranged in a vertical direction, each of the branching units being connected to some of a plurality of heat transfer tubes forming the first heat exchanging unit, and the inter-column connecting part being connected to an upper branching unit of the first header at a position higher than an intermediate position in a vertical direction of the heat exchanger.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to include the branching units of Hagashiiue, thereby providing wherein the temperature sensor is installed on an inter-column connecting part located uppermost among the plurality of inter-column connecting parts, at a position higher than an intermediate position in a vertical direction of the heat exchanger, in order to uniformly distribute the refrigerant, by dividing the first header to include said branching units (¶[0144]).
Regarding claim 4, Matsumoto teaches the limitations of claim 1, and Matsumoto as modified further teaches the first header is a stacking-type header having a plurality of plate-shaped parts stacked upon each other (51A,51B; Fig. 19 of Hagashiiue). 
Regarding claim 5, Matsumoto teaches the limitations of claim 1, and Matsumoto as modified further teaches the heat transfer tubes are flat tubes (730C; Fig. 29).  
Regarding claim 6, Matsumoto teaches the limitations of claim 1, and Matsumoto as modified further teaches a heat source-side fan (40A/40B; Fig. 27) configured to supply air to the heat exchanger,  wherein the first heat exchanging unit and the second heat exchanging 
Regarding claim 7, Matsumoto teaches the limitations of claim 1, and Matsumoto as modified further teaches a refrigeration cycle (Fig. 27) apparatus comprising: the heat source-side unit of claim 1; and a load-side unit (user side unit 1B; Fig. 27) connected to the heat source-side unit.
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments with respect to the temperature sensor not being configured to measure a temperature of a “two phase gas/liquid refrigerant,” Examiner contends these arguments are not persuasive.
	First, Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Matsumoto teaches a temperature sensor on a heat exchanger, one which is operable as a condenser or an evaporator, both of which may contain a mixed-phase refrigerant.  Thus, all of the structural elements of the claim are met.
	Second, Examiner notes Matsumoto explicitly teaches this intended use feature, as the refrigerant flowing through the heat exchanger is described as being “a gas-liquid two-phase stage refrigerant.” (¶[0021] & [0075]). 
	Applicant also argues Hagashiiue does not teach “each of the branching units of the first header is connected to some of the plurality of heat transfer tubes forming the first heat exchanging unit.  Applicant submits it is not clear if Hagashiiue discloses this feature.
 It is also noted that the Figures at issue are substantially identical to that of the instant invention, having the same assignee, and thus if this issue remains unclear to Applicant, it could be resolved by Applicant providing further information with regards to the Hagashiiue reference. 
	Regarding previous claims 2-3 Applicant argues it is unclear that Matsumoto and Hagashiiue disclose these features.
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763